
	

113 S916 IS: American Battlefield Protection Program Amendments Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 916
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Kaine (for himself,
			 Mr. Cochran, and
			 Mr. Heinrich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the acquisition and protection
		  of nationally significant battlefields and associated sites of the
		  Revolutionary War and the War of 1812 under the American Battlefield Protection
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 American Battlefield Protection
			 Program Amendments Act of 2013.
		2.Revolutionary War
			 and War of 1812 American battlefield protectionSection 7301(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11) is amended as
			 follows:
			(1)In paragraph
			 (1)—
				(A)by striking
			 subparagraph (A) and inserting the following:
					
						(A)Battlefield
				reportThe term battlefield report means,
				collectively—
							(i)the report
				entitled Report on the Nation’s Civil War Battlefields, prepared
				by the Civil War Sites Advisory Commission, and dated July 1993; and
							(ii)the report
				entitled Report to Congress on the Historic Preservation of Revolutionary
				War and War of 1812 Sites in the United States, prepared by the National
				Park Service, and dated September 2007.
							;
				and
				(B)in subparagraph
			 (C)(ii), by striking Battlefield Report and inserting
			 battlefield report.
				(2)In paragraph (2),
			 by inserting eligible sites or after
			 acquiring.
			(3)In paragraph (3), by inserting an
			 eligible site or after acquire.
			(4)In paragraph (4), by inserting an
			 eligible site or after acquiring.
			(5)In paragraph (5),
			 by striking An and inserting An eligible site or
			 an.
			(6)By redesignating
			 paragraph (6) as paragraph (9).
			(7)By inserting after
			 paragraph (5) the following new paragraphs:
				
					(6)Willing
				SellersAcquisition of land
				or interests in land under this subsection shall be from willing sellers
				only.
					(7)ReportNot later than 5 years after the date of
				the enactment of this subsection, the Secretary shall submit to Congress a
				report on the activities carried out under this subsection, including a
				description of—
						(A)preservation
				activities carried out at the battlefields and associated sites identified in
				the battlefield report during the period between publication of the battlefield
				report and the report required under this paragraph;
						(B)changes in the
				condition of the battlefields and associated sites during that period;
				and
						(C)any other relevant
				developments relating to the battlefields and associated sites during that
				period.
						(8)Prohibition on
				lobbying
						(A)In
				generalNone of the funds provided pursuant to this section may
				be used for purposes of lobbying any person or entity regarding the
				implementation of this section or be granted, awarded, contracted, or otherwise
				be made available to any person, organization, or entity that participates in
				such lobbying.
						(B)Lobbying
				definedFor purposes of this paragraph, the term
				lobbying means to directly or indirectly pay for any personal
				service, advertisement, telegram, telephone call, letter, printed or written
				matter, or other device intended or designed to influence in any manner a
				Member of Congress, a jurisdiction, or an official of any government to favor,
				adopt, or oppose by vote or otherwise, any legislation, law, ratification,
				policy, land use plan (including zoning), or appropriation of funds before or
				after the introduction of any bill, resolution, or other measure proposing such
				legislation, law, ratification, policy, or
				appropriation.
						.
			(8)In paragraph (9)
			 (as redesignated by paragraph (6)), by striking 2013 and
			 inserting 2018.
			
